Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-9, 11-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the first optical beam comprises a first linear chirp that is tuned around the first frequency and the second optical beam comprises a second linear chirp that is tuned around the second frequency; and a dispersive element to deflect the first optical beam having the first frequency at a first angle and the second optical beam having the second frequency at a second angle” along with all other limitations of the claim. 
As to claim 14, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the first optical beam comprises a first linear chirp that is tuned around the first frequency and the second optical beam comprises a second linear chirp that is tuned around the second frequency; and providing, to a dispersive element, the first optical beam having the first frequency and the second optical beam having the second frequency, wherein the dispersive element deflects the first optical beam having the first frequency at a first angle and the second optical beam having the second frequency at a second angle” along with all other limitations of the claim. 




 

Claims 2-9, 11-13, 15-17 and 19-20 are allowable due to their dependencies. 
The closest references, HOSSEINI et al. (US 20180306925 A1) and Magarill et al. (US 20100277796 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886